Title: To Thomas Jefferson from O. A. Bertrand, 8 February 1794
From: Bertrand, O. A.
To: Jefferson, Thomas



Monseigneur
Londre ce 8 fev: 1794.

J’ai L’honneur de vous envoïer les pieces ci incluses; je crois, quelles vous feront plaisir, parcequ’il m’a paru, Lorsque j’ai eu L’honneur de vous voir chez le Sieur thouin en 1785, que vous preniez de l’intérêt à la digression, que je faisois Sur la fécondation végétale et artificielle; je  vous prie Monseigneur de porter à la connoissance des Etats Unis, et que S’ils croyoient, qu’il Seroit util à L’Amerique de faire instruire quelques orphelins Americains dans la culture Belgique; que je m’empresserai de me Charger de cette bésogne Sans en exiger aucune récompense; ce Seroit avec le même empressement et le même désinteressement, que j’enverrois les graines, arbres, plantes, animaux, oiseaux, et tous les autres articles qui pourroient intêresser les Etats Unis; je croirois Monseigneur, que comme on établit Souvent des consuls dans des païs étrangers, qu’il Seroit avantageux aux états Unis d’établir au païs bas un consul agronomique; S’ils Suivoient mon opinion; je communiquerai volontier à ce consul mes idées Sur beaucoup de points d’agricultures; j’ai L’honneur d’être avec beaucoup de respect et en vous offrant mes Services aux païs bas Monseigneur votre très-humble et obéissant Serviteur

O: A: Bertrand avocat et Cultivateur


P.S. Je Suppose Monseigneur que Le commencement de mes ouvrages, c’est à dire le guide du cultivateur et des annales demonstratives; que le sieur devaltravers S’ètoit Chargé de vous envoïer, vous sera parvenu: Si vous daigniez de m’ecrire, Les Sieurs Dubois Logés à Londre New Bassinghal Street; Se Sont chargés de me fair parvenir mes lettres.

